DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what "a coffee receiving container configured to pass through the coffee powder" encompasses. 
Claim 2 recites the limitation "a coffee powder container".  Claim 1 also recites "a coffee powder container". The examiner cannot determine whether double inclusion is intended. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Mangold et al. (2018/0153338 A1).
Mangold et al. discloses the invention including:
Claim 1; a water container 110 configured to contain the water and have one or more drain portions formed on a lower end thereof, a coffee powder container 170 provided detachably at a lower portion of the water container and configured to contain the coffee powder and form a moving path of the water drained by the drain portions; and a coffee receiving container 120 provided detachably at a lower portion of the coffee powder container and configured to pass through the coffee powder and receive the extracted coffee.
Claim 2; wherein the coffee powder container comprises: a filter receiver provided detachably at an upper portion of the coffee receiving container, seated with a filter 50 for filtering the coffee powder while the coffee is extracted, and having one or more through holes; and a coffee powder container 170 provided detachably at an upper portion of the filter receiver and containing the coffee powder with the filter receiver.
Claim 3; a container holder 106 configured to hold the water container, the coffee powder container, and the coffee receiving container to be spaced apart from each other in a vertical direction while being detached from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724